Citation Nr: 1618793	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  08-12 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and M.L.




ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April to December 1972.  The Veteran died in July 2006, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the cause of the Veteran's death.

In November 2009, the Appellant testified in a Board hearing before the undersigned at the RO, and the transcript is of record.  

The Board remanded the case for further development in June 2010, February 2012, and July 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.

In the November 2009 Board hearing, the Appellant testified that the Veteran became jaundiced and developed a fever while at home on leave during active service in 1972.  She stated that the Veteran was treated at Castle Air Force Base (AFB) and was told he had hepatitis.  The Appellant asserted that the Veteran's in-service scarlet fever was incorrect and that the Veteran's symptoms were actually manifestations of hepatitis C, which was caused by the inoculations that he received in basic training.

Service treatment records (STRs) confirm that the Veteran was treated at Castle AFB for scarlet fever.  Although directives in prior Board remands included obtaining various other treatment records, no attempts have been made to obtain records from Castle AFB from the Veteran's 1972 hospitalization.  As such, the AOJ should attempt to associate these records with the claims file.  See Moore v. Shinseki, 555 F.3d 1369 (2009).  

In addition, although medical opinions were obtained in October 2010 and September 2015 by VA physicians, neither physician opined on the Appellant's contentions that the Veteran's in-service diagnosis of scarlet fever was incorrect and the Veteran's symptoms were actually manifestations of hepatitis C.  As such, a medical addendum opinion is necessary.  38 U.S.C.A. § 5103A(d) (West 2014). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that she provide sufficient information, and if necessary authorization, to enable the AOJ to obtain records from Castle Air Force Base relating to the Veteran's 1972 hospitalization and/or treatment.  

The AOJ should make an attempt to obtain any treatment records identified by the Appellant that are not currently associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  After attempting to obtain the above treatment records, contact the VA examiner who provided the September 2015 VA medical opinion (or if he or she is no longer available, another physician with expertise in liver disease) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

Based on review of the record, the examiner should state whether it is at least as likely as not (50 percent probability) that the Veteran's hepatitis C was related to service.  The examiner should specifically address the Appellant's contentions that the Veteran's in-service diagnosis of scarlet fever was incorrect and that the Veteran's symptoms were due to hepatitis C. 

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Appellant and her representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




